DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
[0035] recites “system 10” and “the device 10”. The Examiner suggests amending this paragraph such that only one word is used when referring to reference numeral 10.
[0035] recites “with fluid conduits 24-32”. The Examiner suggests amending this to recite “with fluid conduits  24, 26, 30, and 32”  as the current language suggests that there could be fluid conduits 25, 27, 28, 29, and 31 which is incorrect.
[0036] recites “the fluid pump16”. The Examiner suggests amending this to recite “the fluid pump 16” to provide a space between the word “pump” and number “16”.
[0047] recites “into the channel 42”. The Examiner suggests amending this to recite “into the fluid channel 42” to improve the consistency of the wording when referring to reference numeral 42 in the specification.
[0040] recites “the second pump chamber 60”. The Examiner believes this to be the incorrect reference numeral when referring to the “second pump chamber”. The Examiner suggests amending this limitation such that it recites “the second pump chamber  66”.
[0042] recites “and shaft 58”. The Examiner suggests amending this to recite “and pump shaft 58” to further improve the consistency in language used when referring to reference numeral 58.
[0045] recites “an open end 94”. The Examiner suggests amending this to recite “an open, second end 94” to improve the language found in the specification to match the claim language.
[0045] recites “The open end 94”. The Examiner suggests amending this to recite “The open, second end 94” to improve the language found in the specification to match the claim language.
[0046] recites “the inlet channel 96”, “the channel 96”, and “the fluid channel 96”. The Examiner suggests amending this paragraph such that only one wording is used when referring to the reference numeral 96.
Appropriate correction is required.
Claim Objections
Claims 1, 2, 19, and 20 are objected to because of the following informalities:  
Claim 1, line 6 recites “to deliver irrigation fluid”. The Examiner suggests amending this to recite “to deliver an irrigation fluid” to improve the claim language.  
Claim 1, line 13 recites “wherein dual impeller pump”. The Examiner suggests amending this to recite “wherein the dual impeller pump” as this limitation has been previously recited in claim 1.
Claim 2, line 2 recites “defining first and second pump chambers”. The Examiner suggests amending this to recite “defining a first pump chamber and a second pump chamber[[s]]” to improve the claim language. 
Claim 19, line 5 recites “to deliver irrigation fluid”. The Examiner suggests amending this to recite “to deliver an irrigation fluid” to improve the claim language.  
Claim 19, line 5 recites “to deliver irrigation fluid”. The Examiner suggests amending this to recite “to deliver an irrigation fluid” to improve the claim language.  
Claim 19, line 13 recites “irrigation fluid”. The Examiner suggests amending this to recite “the irrigation fluid” as this limitation has been previously recited in the claim.
Claim 20, line 5 recites “to deliver irrigation fluid”. The Examiner suggests amending this to recite “to deliver an irrigation fluid” to improve the claim language.  
Claim 20, line 11 recites “defining first and second pump chambers”. The Examiner suggests amending this to recite “defining a first pump chamber and a second pump chamber[[s]]” to improve the claim language. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 11 recites “to deliver pressurized irrigation fluid”. It is unclear to the Examiner if this “pressurized irrigation fluid” is the same “irrigation fluid” as recited in claim 1, line 6. For the purpose of examination, the limitation “to deliver pressurized irrigation fluid” will be interpreted as the same “irrigation fluid” as recited in claim 1, line 6.
Claims 2-6 are rejected for depending upon a rejected claim under 35 U.S.C. § 112(b).
Claim 7, lines 2-3 recites “the second pump chamber” and “the first pump chamber”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, claim 7 will be interpreted as depending upon claim 3 to provide the proper antecedent basis.
Claim 8, line 1 recites “the housing”. There is insufficient antecedent basis for this limitation in the claim. However, the Examiner’s interpretation of claim 7 above provides the necessary antecedent basis for the limitation “the housing”.
Claim 9, lines 1-2 recite “the first pump chamber” and “the second pump chamber”. There is insufficient antecedent basis for these limitations in the claim. However, the Examiner’s interpretation of claim 7 above provides the necessary antecedent basis for these limitations.
Claim 10, lines 2-3 recites “the fluid inlet port”, “the fluid outlet port”, “the air inlet port”, and “the air outlet port”. There is insufficient antecedent basis for these limitations in the claim. However, the Examiner’s interpretation of claim 7 above provides the necessary antecedent basis for these limitations.
Claims 11-12 are rejected for depending upon a rejected claim under 35 U.S.C. § 112(b).
Claim 13, line 2 recites “the second housing portion includes a second end”. It is unclear to the Examiner if “a second end” is the same as “a second end” recited in claim 11, line 2. For the purpose of examination, the limitation “the second housing portion includes a second end” will be interpreted as “the second housing portion including the second end”.
Claim 14, lines 2-5 recites “the second housing portion”, “the first pump chamber”, “the second pump chamber”, “the first pump chamber”, and “the second pump chamber”, respectively. There is insufficient antecedent basis for these limitations in the claim. For the purpose of examination, claim 14 will be interpreted as depending upon claim 8, wherein claim 8 depends upon claim 7 which depends upon the interpreted claim 3 as explained above. Therefore, the necessary antecedent basis would be provided for these limitations.
Claim 17, line 1 recites “the second housing portion” and lines 3-4 recites “the second housing portion”. There is a lack of antecedent basis for both of these limitations. However, the Examiner’s interpretation of claim 14 above provides the necessary antecedent basis for these limitations. 
Claim 18, line 2 recites “the second housing portion”. There is a lack of antecedent basis for this limitation. However, the Examiner’s interpretation of claim 14 above provides the necessary antecedent basis for this limitation.
Claims 15-16 are rejected for depending upon a rejected claim under 35 U.S.C. § 112(b).
Claim 19, line 10 recites “to deliver pressurized irrigation fluid”. It is unclear to the Examiner if this “pressurized irrigation fluid” is the same “irrigation fluid” as recited in claim 19, line 5. For the purpose of examination, the limitation “to deliver pressurized irrigation fluid” will be interpreted as the same “irrigation fluid” as recited in claim 19, line 5.
Claim 19, line 13 recites “the first pump chamber”. There is insufficient antecedent basis for this limitation. For the purpose of examination, the limitation “the first pump chamber” will be interpreted as “[[the]] a first pump chamber” to provide the proper antecedent basis for this limitation.
Claim 19, line 14 recites “the first pump chamber”. There is insufficient antecedent basis for this limitation. The Examiner’s interpretation of “the first pump chamber” in line 13 of claim 19 above would provide the necessary antecedent basis for this limitation.
Claim 19, line 13 recites “irrigation fluid”. It is unclear to the Examiner if “irrigation fluid” is the same as “the pressurized irrigation fluid”. For the purpose of examination, the Examiner will interpret “irrigation fluid” to be the same as the “pressurized irrigation fluid”.
Claim 20, line 9 recites “to deliver pressurized irrigation fluid”. It is unclear to the Examiner if this “pressurized irrigation fluid” is the same “irrigation fluid” as recited in claim 20, line 5. For the purpose of examination, the limitation “to deliver pressurized irrigation fluid” will be interpreted as the same “irrigation fluid” as recited in claim 20, line 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coplin et al. (US 7,867,196; hereinafter Coplin).
With regards to claim 1, Coplin discloses (Figs. 6a-6b) a vacuum assisted suction and irrigation system (see Fig. 6a) comprising: 
a suction and irrigation wand (see Fig. 6A annotated below; hereinafter referred to as Fig. A) including a proximal body portion (see Fig. A below) supporting a suction valve (see Fig. A below and see Col. 10, lines 17-30 “a trumpet valve suction connection”) and an irrigation valve (see Fig. A below and see Col. 10, lines 17-30 “a trumpet valve irrigation connection”) and a distal body portion (see Fig. A below) defining a fluid channel (see Fig. A below and see Col. 6, line 63 – Col. 7, line 10); 

    PNG
    media_image1.png
    620
    1105
    media_image1.png
    Greyscale

an irrigation fluid supply (see Fig. A above) connected to the irrigation valve of the suction and irrigation wand (see Fig. A showing the connection), the irrigation valve being actuable to deliver irrigation fluid to the fluid channel of the suction and irrigation wand (see Col. 6, line 62 – Col. 7, line 10); 
a vacuum source (see Fig. A above) connected to the suction valve of the suction and irrigation wand (see Fig. A showing the connection), the suction valve being actuable to draw a vacuum within the fluid channel (see Col. 6, line 62 – Col. 7, line 10); and 
a pump (60) configured to deliver pressurized irrigation fluid from the irrigation fluid supply to the suction and irrigation wand (see Col. 7, line 11-18).
However, Coplin is silent with regards to the pump being a dual impeller pump including a pump impeller and a turbine wheel, wherein the dual impeller pump is connected to the vacuum source to drive the pump impeller and the turbine wheel.
Nonetheless, a second embodiment of Coplin teaches (Figs. 11 and 15A-15C) a dual impeller pump (200) configured to deliver pressurized irrigation fluid from the irrigation fluid supply to the suction and irrigation wand (see Col. 8, lines 45 – 63 and Col. 10, lines 39-61), the dual impeller pump including a pump impeller (the left unitary structure of 216, 218 in Fig. 11) and a turbine wheel (the right unitary structure of 216 and 218 in Fig. 11), wherein dual impeller pump is connected to the vacuum source to drive the pump impeller and the turbine wheel (see Col. 8, lines 45 – 63 and Col. 10, lines 39-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to replace the pump 60 from the first embodiment of Coplin with the dual impeller pump 200 from a second embodiment of Coplin. The dual impeller pump comprises a dual impeller pump configured to deliver pressurized irrigation fluid from the irrigation fluid supply to the suction and irrigation wand, the dual impeller pump including a pump impeller and a turbine wheel, wherein the dual impeller pump is connected to the vacuum source to drive the pump impeller and the turbine wheel. One of ordinary skill in the art would have been motivated to make this modification, as the first embodiment of Coplin is silent with regards to the internal structure of the pump. Therefore, one of ordinary skill would refer to the structure shown in the second embodiment of Coplin in order to determine how to manufacture the pump. Furthermore, one of ordinary skill would be motivated to make this modification in order to provide the irrigating and suction functions of the device (see Col. 7, line 11 -18 of Coplin).
The suction and irrigation system of Coplin modified in view of the second embodiment of Coplin will hereinafter be referred to as the suction and irrigation system of Coplin.
With regards to claim 2, the suction and irrigation system of Coplin teaches the claimed invention of claim 1, however, the first embodiment of Coplin is silent with regards to the dual impeller pump includes a housing defining first and second pump chambers, the pump impeller being positioned within the first pump chamber and the turbine wheel being positioned within the second pump chamber.
Nonetheless, the suction and irrigation system (the first embodiment with the pump 60 replaced with pump 200) of Coplin further teaches (Figs. 11 and 15a-15c) that the dual impeller pump (200) includes a housing (202) defining first and second pump chambers (224, 226 respectively), the pump impeller being positioned within the first pump chamber (see Fig. 11 and the left unitary structure of 216 and 218 and Col. 10, lines 39-61) and the turbine wheel (see Fig. 11 and the right unitary structure of 216 and 218 and Col. 10, lines 39-61) being positioned within the second pump chamber (wherein no further modification is necessary).
With regards to claim 3, the suction and irrigation system of Coplin teaches the claimed invention of claim 2, however the first embodiment of Coplin is silent with regards to the first pump chamber includes a fluid inlet port and a fluid outlet port, and the second pump chamber includes an air inlet port and an air outlet port.
Nonetheless, the suction and irrigation system (the first embodiment with the pump 60 replaced with pump 200) of Coplin further teaches (Figs. 11 and 15A-15C) that the first pump chamber (224) includes a fluid inlet port (208) and a fluid outlet port (see Examiner annotated Fig. 11 below; hereinafter referred to as Fig. B), and the second pump chamber includes an air inlet port (232) and an air outlet port (233) (no further modification is necessary).

    PNG
    media_image2.png
    361
    744
    media_image2.png
    Greyscale

With regards to claim 4, the suction and irrigation system of Coplin teaches the claimed invention of claim 3, however the first embodiment of Coplin is silent with regards to the fluid inlet port communicates with the irrigation fluid supply and the air outlet port communicates with the vacuum source.
Nonetheless, the suction and irrigation system (the first embodiment with the pump 60 replaced with pump 200) of Coplin further teaches (Figs. 11 and 15A-C) that the fluid inlet port (208) communicates with the irrigation fluid supply (see Col. 10, lines 39-61) and the air outlet port (233) communicates with the vacuum source (see Col. 1, lines 27-37, Col. 7, lines 19-32, and Col. 10, lines 39-61) (no further modification is necessary).
With regards to claim 5, the suction and irrigation system of Coplin teaches the claimed invention of claim 4, however the first embodiment of Coplin is silent with regards to the fluid outlet port communicates with the suction and irrigation wand and the air inlet port communicates with atmosphere.
Nonetheless, the suction and irrigation system (the first embodiment with the pump 60 replaced with pump 200) of Coplin further teaches (Figs. 11 and 15A-C) that the fluid outlet port (see Fig. B above) communicates with the suction and irrigation wand (see the fluid outlet port shown in Fig. B above wherein the fluid outlet port is analogous to the fluid outlet port shown in Fig. A above which is in communication 61 with the suction and irrigation wand) and the air inlet port (232) communicates with atmosphere (see Col. 10, lines 39-61).
With regards to claim 7, the suction and irrigation system of Coplin teaches the claimed invention of claim 3 (as interpreted under the rejection 35 U.S.C. § 112(b) made above), however the first embodiment of Coplin is silent with regards to the pump impeller is connected to the turbine wheel by a pump shaft such that rotation of the turbine wheel within the second pump chamber causes rotation of the pump impeller within the first pump chamber.
Nonetheless, the suction and irrigation system (the first embodiment with the pump 60 replaced with pump 200) of Coplin further teaches (Figs. 11 and 15A-C) that the pump impeller (the left unitary structure of 216, 218) is connected to the turbine wheel (the right unitary structure of 216, 218) by a pump shaft (221; see Col. 10, lines 39-61) such that rotation of the turbine wheel within the second pump chamber causes rotation of the pump impeller within the first pump chamber (see Col. 3, lines 52-60 and Col. 4, lines 16-23).
With regards to claim 8, the suction and irrigation system of Coplin teaches the claimed invention of claim 7, however the first embodiment of Coplin is silent with regard to the housing includes a first housing portion and a second housing portion coupled to the first housing portion.
Nonetheless, the suction and irrigation system (the first embodiment with the pump 60 replaced with pump 200) of Coplin further teaches (Figs. 11 and 15A-C) that the housing (200) includes a first housing portion (see at 224 in Fig. 11) and a second housing portion (see at 226 in Fig. 11 wherein the second housing portion also includes web wall 222) coupled to the first housing portion (see Fig. 11 which shows the first housing portion and the second housing portion coupled together) (no further modification is necessary).
With regards to claim 9, the suction and irrigation system of Coplin teaches the claimed invention of claim 8, however the first embodiment of Coplin is silent with regard to the first housing portion defines the first pump chamber and the second housing portion defines the second pump chamber.
Nonetheless, the suction and irrigation system (the first embodiment with the pump 60 replaced with pump 200) of Coplin further teaches (Figs. 11 and 15A-C) that the first housing portion (see at 224 in Fig. 11) defines the first pump chamber (224) and the second housing portion (see at 226 in Fig. 11 wherein the second housing portion also includes web wall 222) defines the second pump chamber (226) (no further modification is necessary).
With regards to claim 10, the suction and irrigation system of Coplin teaches the claimed invention of claim 9, however the first embodiment of Coplin is silent with regards to the first housing portion includes the fluid inlet port and the fluid outlet port and the second housing portion includes the air inlet port and the air outlet port.
Nonetheless, the suction and irrigation system (the first embodiment with the pump 60 replaced with pump 200) of Coplin further teaches (Figs. 11 and 15A-C) that the first housing portion (see at 224 in Fig. 11) includes the fluid inlet port (208) and the fluid outlet port (see Fig. B above) and the second housing portion (see at 226 in Fig. 11 wherein the second housing portion also includes web wall 222) includes the air inlet port (232) and the air outlet port (232) (no further modification necessary).
With regards to claim 11, the suction and irrigation system of Coplin teaches the claimed invention of claim 8, however the first embodiment of Coplin is silent with regards to 
the second housing portion including a first end and a second end, the first end being received within the first housing portion.
	Nonetheless, the suction and irrigation system (the first embodiment with the pump 60 replaced with pump 200) of Coplin further teaches (Figs. 11 and 15A-C) that the second housing portion (see at 226 in Fig. 11 wherein the second housing portion also includes web wall 222) includes a first end (see at 222) and a second end (see the end opposite e.g. to the right of 222), the first end being received within the first housing portion (see where 222 is received within the first housing portion e.g. see at 224 in Fig. 11) (no further modification is necessary).
With regards to claim 12, the suction and irrigation system of Coplin teaches the claimed invention of claim 11, however, the first embodiment of Coplin is silent with regards to the dual impeller pump includes an O-ring and the first end of the second housing portion defines an annular groove, the O-ring being received within the annular groove to provide a seal between the first housing portion and the second housing portion.
Nonetheless, the suction and irrigation system (the first embodiment with the pump 60 replaced with pump 200) of Coplin further teaches (Figs. 11 and 15A-C) that the dual impeller pump (200) includes an O-ring (225) and the first end of the second housing portion (see at 222 in Fig. 11) defines an annular groove (223), the O-ring being received within the annular groove to provide a seal (see Col. 10, lines 39-65) between the first housing portion (see at 224 in Fig. 11) and the second housing portion (see at 226 in Fig. 11) (no further modification is necessary).
With regards to claim 13, the suction and irrigation system of Coplin teaches the claimed invention of claim 12, however, the first embodiment of Coplin is silent with regards to the dual impeller pump includes an end cap and the second housing portion includes a second end opposite the first end that defines an opening, the end cap being positioned within the opening at the second end of the second housing portion to close the opening.
Nonetheless, the suction and irrigation system (the first embodiment with the pump 60 replaced with pump 200) of Coplin further teaches (Figs. 11 and 15A-C) that the dual impeller pump (200) includes an end cap (see rightmost 214 in Fig. 11) and the second housing portion (see at 226 in Fig. 11) includes a second end (see end opposite e.g. to the right of 222 in Fig. 11) opposite the first end (see at 222 in Fig. 11) that defines an opening (see opening in Fig. 11 near 226), the end cap being positioned within the opening at the second end of the second housing portion to close the opening (see Col. 10, lines 39-65) (no further modification is necessary).
With regards to claim 14, the suction and irrigation system of Coplin teaches the claimed invention of claim 8 (as interpreted under the rejection 35 U.S.C. § 112(b) made above), however, the first embodiment of Coplin is silent with regards to the pump shaft has a first end and a second end and the second housing portion defines a through bore that connects the first pump chamber to the second pump chamber, the pump shaft being positioned within the through bore such that the first end of the pump shaft is positioned within the first pump chamber and the second end of the pump shaft is positioned within the second pump chamber.
Nonetheless, the suction and irrigation system (the first embodiment with the pump 60 replaced with pump 200) of Coplin further teaches (Figs. 11 and 15A-C) that the pump shaft (221) has a first end (the part of pump shaft 221 to the left of 225 in Fig. 11) and a second end (the part of pump shaft 221 to the right of 225 in Fig. 11) and the second housing portion (see at 226 in Fig. 11) defines a through bore (223) that connects the first pump chamber (see at 224 in Fig. 11) to the second pump chamber, the pump shaft being positioned within the through bore such that the first end of the pump shaft is positioned within the first pump chamber (224) and the second end of the pump shaft is positioned within the second pump chamber (226) (see Col. 10, lines 39-65) (no further modification necessary).
With regards to claim 15, the suction and irrigation system of Coplin teaches the claimed invention of claim 14, however, the first embodiment of Coplin is silent with regards to the first end of the pump shaft is secured to the pump impeller and the second end of the pump shaft is secured to the turbine wheel.
Nonetheless, the suction and irrigation system (the first embodiment with the pump 60 replaced with pump 200) of Coplin further teaches (Figs. 11 and 15A-C) that the first end (the part of pump shaft 221 to the left of 225 in Fig. 11) of the pump shaft (221) is secured to the pump impeller (the left unitary structure of 216, 218 in Fig. 11) and the second end (the part of pump shaft 221 to the right of 225 in Fig. 11)  of the pump shaft is secured to the turbine wheel (the right unitary structure of 216, 218 in Fig. 11) (see Col. 10, lines 39-65) (no further modification is necessary).
With regards to claim 16, the suction and irrigation system of Coplin teaches the claimed invention of claim 15, however, the first embodiment of Coplin is silent with regards to the dual impeller pump includes a bearing positioned about the pump shaft within the through bore.
Nonetheless, the suction and irrigation system (the first embodiment with the pump 60 replaced with pump 200) of Coplin further teaches (Figs. 11 and 15A-C) that the dual impeller pump (200) includes a bearing (225) positioned about the pump shaft (221) within the through bore (223) (no further modification necessary).
With regards to claim 19, Coplin discloses (Figs. 6a-6b) a vacuum assisted suction and irrigation system (see Fig. 6a) comprising: 
a suction and irrigation wand (see Fig. A reiterated below) including a proximal body portion (see Fig. A reiterated below) supporting a suction valve (see Fig. A reiterated below and Col. 10, lines 17-30 “a trumpet valve suction connection”) and an irrigation valve (see Fig. A reiterated below and see Col. 10, lines 17-30 “a trumpet valve irrigation connection”) and a distal body portion (see Fig. A reiterated below) defining a fluid channel (see Fig. A reiterated below and see Col. 6, line 63 – Col. 7, line 10); 

    PNG
    media_image1.png
    620
    1105
    media_image1.png
    Greyscale

an irrigation fluid supply (see Fig. A reiterated above) connected to the irrigation valve of the suction and irrigation wand (see Fig. A reiterated above showing the connection), the irrigation valve actuable to deliver irrigation fluid to the fluid channel of the suction and irrigation wand (see Col. 6, line 62 – Col. 7, line 10); 
a vacuum source (see Fig. A reiterated above) connected to the suction valve of the suction and irrigation wand (see Fig. A reiterated above showing the connection), the suction valve actuable to draw a vacuum within the fluid channel (see Col. 6, line 62 – Col. 7, line 10); and 
a pump (60) connected to the irrigation fluid supply and to the vacuum source to deliver pressurized irrigation fluid from the irrigation fluid supply to the suction and irrigation wand (see Col. 7, line 11-18). 
However, this first embodiment of Coplin is silent with regards to the dual impeller pump including a pump impeller and a turbine wheel, the vacuum source driving the turbine wheel to drive the pump impeller, wherein the irrigation fluid supply is positioned above the first pump chamber such that irrigation fluid from the irrigation fluid supply forces air from the first pump chamber to prime the dual impeller pump.
Nonetheless, a second embodiment of Coplin teaches (Figs. 11 and 15A-15C)  the dual impeller pump (200) including a pump impeller (the left unitary structure of 216, 218 in Fig. 11) and a turbine wheel (the right unitary structure of 216 and 218 in Fig. 11), the vacuum source driving the turbine wheel to drive the pump impeller (see Col. 8, lines 45 – 63 and Col. 10, lines 39-61), wherein the irrigation fluid supply is positioned above (see Fig. 6A) the first pump chamber (224) such that irrigation fluid from the irrigation fluid supply forces air from the first pump chamber to prime the dual impeller pump (see Col. 8, lines 45 – 63 and Col. 10, lines 39-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to replace the pump 60 from the first embodiment of Coplin with the dual impeller pump 200 from a second embodiment of Coplin. The dual impeller pump comprises a dual impeller pump configured to deliver pressurized irrigation fluid from the irrigation fluid supply to the suction and irrigation wand, the dual impeller pump including a pump impeller and a turbine wheel, wherein the dual impeller pump is connected to the vacuum source to drive the pump impeller and the turbine wheel, wherein the irrigation fluid supply is positioned above the first pump chamber such that irrigation fluid from the irrigation fluid supply forces air from the first pump chamber to prime the dual impeller pump. One of ordinary skill in the art would have been motivated to make this modification, as the first embodiment of Coplin is silent with regards to the structure of the pump. Therefore, one of ordinary skill would refer to the structure shown in the second embodiment of Coplin in order to determine how to manufacture the pump. Furthermore, one of ordinary skill would be motivated to make this modification in order to provide the irrigating and suction functions of the device (see Col. 7, line 11 -18 of Coplin).
Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coplin as applied to claim 5 above, and further in view of Felber et al. (US 2012/0070323; hereinafter Felber).
With regards to claim 6, the suction and irrigation system of Coplin teaches the claimed invention of claim 5, however the first embodiment of Coplin is silent with regards to the air inlet port defines an inlet channel that communicates with the second pump chamber, the inlet channel having a diameter that converges towards the second pump chamber.
Nonetheless, the suction and irrigation system (the first embodiment with the pump 60 replaced by pump 200) of Coplin further teaches (Figs. 11 and 15A-15C) that the air inlet port (232) defines an inlet channel (see at 232 in Fig. 15A) that communicates with the second pump chamber (226) (no further modification necessary).
However, neither embodiment of Coplin teaches that the inlet channel having a diameter that converges towards the second pump chamber.
Nonetheless, Felber teaches (Fig. 1) that the air inlet port (992; see [0051]) defines an inlet channel (see at 992 in Fig. 1) that communicates with the second pump chamber (96), the inlet channel having a diameter that converges towards the second pump chamber (see Fig. 1 at 992 which shows the inlet channel converging towards the second pump chamber).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the suction and irrigation system of Coplin with a teaching of Felber such that the inlet channel has a diameter that converges towards the second pump chamber. One of ordinary skill in the art would have been motivated to make this modification, as suction and irrigation system of Coplin is silent with regards to the structure of the inlet channel. Therefore, one of ordinary skill in the art would refer to Felder’s inlet channel’s structure in order to connect the air inlet channel to the second pump chamber in a manner which is customary for vacuum pumps (see [0051] of Felber).
With regards to claim 20, Coplin discloses (Figs. 6a-6b) a vacuum assisted suction and irrigation system (see Fig. 6a) comprising: 
a suction and irrigation wand (see Fig. A reiterated below) including a proximal body portion (see Fig. A reiterated below) supporting a suction valve (see Fig. A reiterated below and Col. 10, lines 17-30 “a trumpet valve suction connection”) and an irrigation valve (see Fig. A reiterated below and see Col. 10, lines 17-30 “a trumpet valve irrigation connection”) and a distal body portion (see Fig. A reiterated below) defining a fluid channel (see Fig. A reiterated below and see Col. 6, line 63 – Col. 7, line 10); 

    PNG
    media_image1.png
    620
    1105
    media_image1.png
    Greyscale

an irrigation fluid supply (see Fig. A reiterated above) connected to the irrigation valve of the suction and irrigation wand (see Fig. A reiterated above showing the connection), the irrigation valve being actuable to deliver irrigation fluid to the fluid channel of the suction and irrigation wand (see Col. 6, line 62 – Col. 7, line 10); 
a vacuum source (see Fig. A reiterated above) connected to the suction valve of the suction and irrigation wand (see Fig. A reiterated above showing the connection), the suction valve being actuable to draw a vacuum within the fluid channel (see Col. 6, line 62 – Col. 7, line 10); and 
a pump (60) configured to deliver pressurized irrigation fluid from the irrigation fluid supply to the suction and irrigation wand (see Col. 7, line 11-18).
However, the first embodiment of Coplin is silent with regards to the dual impeller pump including a housing defining first and second pump chambers, a pump impeller, and a turbine wheel, the pump impeller positioned within the first pump chamber and the turbine wheel positioned within the second pump chamber, the dual impeller pump connected to the vacuum source to drive the pump impeller and the turbine wheel; wherein the first pump chamber includes a fluid inlet port and a fluid outlet port, and the second pump chamber includes an air inlet port and an air outlet port, the air inlet port defining an inlet channel that communicates with the second pump chamber, the inlet channel having a diameter that converges towards the second pump chamber.
Nonetheless, a second embodiment of Coplin teaches (Figs. 11 and 15A-15C) that the pump is a dual impeller pump (200) including a housing (202) defining first and second pump chambers (224, 226 respectively), a pump impeller (the left unitary structure of 216, 218), and a turbine wheel (the right unitary structure of 216, 218), the pump impeller positioned within the first pump chamber (see Fig. 11) and the turbine wheel positioned within the second pump chamber (see Fig. 11), the dual impeller pump connected to the vacuum source to drive the pump impeller and the turbine wheel (see Col. 8, lines 45 – 63 and Col. 10, lines 39-61); 
wherein the first pump chamber includes a fluid inlet port (208) and a fluid outlet port (see Fig. B reiterated below), and the second pump chamber includes an air inlet port (232) and an air outlet port (233), the air inlet port defining an inlet channel (see at 232 in Fig. 15A) that communicates with the second pump chamber (see Fig. 11). 

    PNG
    media_image2.png
    361
    744
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to replace the pump 60 from the first embodiment of Coplin with the dual impeller pump 200 from a second embodiment of Coplin. The dual impeller pump comprises a dual impeller pump configured to deliver pressurized irrigation fluid from the irrigation fluid supply to the suction and irrigation wand, the dual impeller pump including a pump impeller and a turbine wheel, wherein the dual impeller pump is connected to the vacuum source to drive the pump impeller and the turbine wheel, wherein the irrigation fluid supply is positioned above the first pump chamber such that irrigation fluid from the irrigation fluid supply forces air from the first pump chamber to prime the dual impeller pump. One of ordinary skill in the art would have been motivated to make this modification, as the first embodiment of Coplin is silent with regards to the structure of the pump. Therefore, one of ordinary skill would refer to the structure shown in the second embodiment of Coplin in order to determine how to manufacture the pump. Furthermore, one of ordinary skill would be motivated to make this modification in order to provide the irrigating and suction functions of the device (see Col. 7, line 11 -18 of Coplin).
The first embodiment of Coplin modified in view of the second embodiment of Coplin will hereinafter be referred to as the suction and irrigation system of Coplin. However, neither embodiments of Coplin teach that the inlet channel having a diameter that converges towards the second pump chamber.
Nonetheless, Felber teaches (Fig. 1) that the air inlet port (992; see [0051]) defines an inlet channel (see at 992 in Fig. 1) that communicates with the second pump chamber (96), the inlet channel having a diameter that converges towards the second pump chamber (see Fig. 1 at 992 which shows the inlet channel converging towards the second pump chamber).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the suction and irrigation system of Coplin with a teaching of Felber such that the inlet channel has a diameter that converges towards the second pump chamber. One of ordinary skill in the art would have been motivated to make this modification, as suction and irrigation system of Coplin is silent with regards to the structure of the inlet channel. Therefore, one of ordinary skill in the art would refer to Felder’s inlet channel’s structure in order to connect the air inlet channel to the second pump chamber in a manner which is customary for vacuum pumps (see [0051] of Felber).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coplin as applied to claim 16 above, and further in view of Saputo et al. (US 6,296,459; hereinafter Saputo).
With regards to claim 17, the suction and irrigation system of Coplin teaches the claimed invention of claim 16, however neither embodiment of Coplin teaches or suggests that the second housing portion includes an annular inner wall and the turbine wheel defines a cylindrical bore, the annular inner wall being received within the cylindrical bore to rotatably support the turbine wheel on the second housing portion.
Nonetheless, Saputo teaches (Figs. 1-10) that the second housing portion (see at 104 in Fig. 10) includes an annular inner wall (214) and the turbine wheel (104) defines a cylindrical bore see at 220 in Fig. 4), the annular inner wall being received within the cylindrical bore to rotatably support the turbine wheel on the second housing portion (see Fig. 10 and Col. 8, lines 51-65 wherein the hexagon-shaped nut 216 fits into a third hexagon-shaped receptacle 218 formed in the back side of the second air impeller 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the suction and irrigation system of Coplin with a teaching of Saputo such that the second housing portion includes an annular inner wall and the turbine wheel defines a cylindrical bore, the annular inner wall being received within the cylindrical bore to rotatably support the turbine wheel on the second housing portion. One of ordinary skill in the art would have been motivated to make this modification, as Saputo teaches that the annular inner wall helps with fixedly mounting the rotating output shaft of the motor to the first impeller (Col. 8, lines 38-65 of Saputo).
Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Music (US 2010/0152656) see Fig. 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783